97 F.3d 1456
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Major BECTON, Appellant,v.UNITED STATES of America, Appellee.
No. 96-1868.
United States Court of Appeals, Eighth Circuit.
Sept. 10, 1996.Submitted Aug. 29, 1996.Decided Sept. 10, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Major Becton pleaded guilty to several narcotics offenses and was sentenced to 156 months imprisonment.  Prior to his plea, federal agents had seized cash representing drug proceeds;  some of the cash was administratively forfeited, and some was the subject of a judicial forfeiture action that was dismissed after Becton's sentencing.  Becton then filed this 28 U.S.C. § 2255 motion, contending that the government had successively prosecuted him for the same conduct, in violation of the Double Jeopardy Clause.  The district court1 rejected this contention, and Becton appeals.


2
We note that, contrary to Becton's assertion on appeal, the district court's order clearly indicated the court's reasons for denying the motion.  Upon our de novo review, we conclude that Becton was not entitled to relief on his double jeopardy claim.   See United States v. Ursery, 116 S.Ct. 2135, 2148-49 (1996) (holding civil forfeitures under 21 U.S.C. § 881(a)(6) & (7) are neither punishment nor criminal for purposes of Double Jeopardy Clause).


3
Accordingly, we affirm.


4
The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri.